Order entered December 27, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01055-CV

                         IN THE INTEREST OF A.S., A CHILD


                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. 15-00707-W

                                         ORDER
       Before the Court is appellant’s December 20, 2016 motion for extension of time to file

appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed by January

3, 2017.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE